Name: Regulation (EEC) No 2665/70 of the Commission of 29 December 1970 amending Regulation (EEC) No 391/68 laying down detailed rules for intervention buying-in in pigmeat
 Type: Regulation
 Subject Matter: trade policy;  prices;  animal product;  information technology and data processing
 Date Published: nan

 Avis juridique important|31970R2665Regulation (EEC) No 2665/70 of the Commission of 29 December 1970 amending Regulation (EEC) No 391/68 laying down detailed rules for intervention buying-in in pigmeat Official Journal L 284 , 30/12/1970 P. 0055 - 0056 Finnish special edition: Chapter 3 Volume 3 P. 0138 Danish special edition: Series I Chapter 1970(III) P. 0855 Swedish special edition: Chapter 3 Volume 3 P. 0138 English special edition: Series I Chapter 1970(III) P. 0964 Greek special edition: Chapter 03 Volume 6 P. 0094 Spanish special edition: Chapter 03 Volume 4 P. 0105 Portuguese special edition Chapter 03 Volume 4 P. 0105 REGULATION (EEC) No 2665/70 OF THE COMMISSION of 29 December 1970 amending Regulation (EEC) No 391/68 laying down detailed rules for intervention buying-in in pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation No 121/67/EEC (1) of 13 June 1967 on the common organisation of the market in pigmeat, as last amended by Council Regulation (EEC) No 1253/70 (2) of 29 June 1970, and in particular Article 4 (6), Article 5 (3) and the second paragraph of Article 22 thereof; Whereas Commission Regulation (EEC) No 391/68 (3) of 1 April 1968 laid down detailed rules for intervention buying-in in pigmeat; Whereas, in order to ensure that the intervention measures are carried out as effectively as possible, the quality of products bought in by the intervention agencies should, as far as possible, remain unchanged, even during a fairly long storage period; Whereas Community provisions should therefore be laid down concerning refrigeration and storage temperatures and packing; Whereas the application of Regulation (EEC) No 391/68 showed that the time limits set by Article 7 of that Regulation concerning the obligation on Member States to communicate certain information to the Commission are not always practicable ; whereas, therefore, those time limits should be amended; Whereas the technical requirements shown in the Annex to that Regulation should be adapted to trade usages so that breasts and unrendered back-fat free of rind may also be bought in; Whereas, moreover, the technical requirements shown in Article 5 of Regulation (EEC) No 391/68 should be adapted to the present state of the law; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Pigmeat; HAS ADOPTED THIS REGULATION: Article 1 The following shall be substituted for the text of Article 1 (2) of Regulation (EEC) No 391/68: "Member States shall take all measures necessary to ensure satisfactory preservation of the stored products. The refrigeration temperature shall be below minus 30 ºC to allow a maximum internal temperature of less than minus 15 ºC. The storage temperature shall be below minus 20 ºC. Slaughtered pigs, in carcases or half-carcases, shall be packed after refrigeration in polythene suitable for packing foodstuffs, 0.05 mm thick and in cotton stockinette. Breasts (streaky) and unrendered back-fat shall be packed, after refrigeration, in polythene suitable for packing foodstuffs, 0.05 mm thick." Article 2 The following shall be substituted for the text of Article 5 (1) of Regulation (EEC) No 391/68: "Products may be bought in only if: (a) they comply with the provisions of the Council Directive of 26 June 1964 (4) on health (1)OJ No 117, 19.6.1967, p. 2283/67. (2)OJ No L 143, 1.7.1970, p. 1. (3)OJ No L 80, 2.4.1968, p. 5. (4)OJ No 121, 29.7.1964, p. 2012/64. problems affecting intra-Community trade in fresh meat, as last amended by the Council Directive of 6 October 1969, (1) and in particular Articles 3 and 4 thereof; (b) they meet the requirements defined in the Annex hereto, and (c) they are classified, so far as pig carcases or half-carcases are concerned, in accordance with Council Regulation (EEC) No 2108/70 (2) of 30 October 1970 determining the Community scale for grading pig carcases. " Article 3 The following shall be substituted for the text of Article 7 (1) and (2) of Regulation (EEC) No 391/68: "1. Member States shall communicate to the Commission by telex each week the following information relating to the buying-in operations of the preceding week: (a) the products, qualities and quantities bought in, (b) the prices paid for the different products and qualities. 2. Member States shall communicate to the Commission as soon as possible the products and quantities in store at the end of each month, together with the address of their place of storage." Article 4 In the Annex to Regulation (EEC) No 391/68 for the products "breasts (streaky)" and "unrendered back-fat", under (d) and (c), the words "with or without rind" shall be substituted for the words "with rind". Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 December 1970. For the Commission The President Franco M. MALFATTI (1)OJ No L 256, 11.10.1969, p. 1. (2)OJ No L 234, 23.10.1970, p. 1.